The opinion of the court was delivered by
Harvey, J.:
In this action individual owners of land within drainage district No. 1 of Lyon county, and taxpayers therein, seek to enjoin the supervisors of such drainage district from proceeding to carry on the functions of such corporation. No question is presented herein which has not been determined by the decisions in the cases of State, ex rel., v. Drainage District, ante, p. 191, Lyon County Comm’rs v. Bernheisel, ante, p. 204, this day decided.
Upon the authority of those cases this case will be reversed with directions to enter judgment for defendants.